—In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent State University of New York — Health Science Center at Brooklyn to reinstate the petitioner as a student at the College of Medicine, the appeal is from a judgment of the Supreme Court, Kings County (Golden, J.), dated June 13, 1997, which denied the petition.
Ordered that the judgment is affirmed, with costs.
Judicial review of the determinations of educational institutions regarding the academic performance of students is limited to the question of “whether the challenged determination was arbitrary and capricious, irrational, made in bad faith or contrary to Constitution or statute” (Matter of Susan M. v New York Law School, 76 NY2d 241, 246; Matter of Olsson v Board of Higher Educ., 49 NY2d 408, 413-414; Esmail v State Univ., 220 AD2d 328; Matter of Rafman v Brooklyn Coll., 212 AD2d 795, 796).
The petitioner was on academic probation and was already repeating his third year of medical school when he received four “conditional” grades because he failed written examinations in four of his clerkships. As a result, and in accordance with the provisions of the Student Handbook, the Academic Promotions Committee convened to review the petitioner’s academic record and, after providing him with an opportunity to appear and present evidence, dismissed him from the College of Medicine. The petitioner was also provided with an opportunity to appeal his case to the Dean of the College of Medicine. It is clear that the determination to dismiss the petitioner from the medical school was properly based upon academic considerations, and was not arbitrary or capricious (see, Jeudy v City Coll., 233 AD2d 127; see also, Matter of Rafman v Brooklyn Coll., supra, at 796).
The petitioner’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.